              Case 20-11487-RAM          Doc 61      Filed 08/24/20     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA

 In re:
                                                    Chapter 13
      Rafael Gonzalez
      Nitza M Gonzalez                              Case No. 20-11487

                   Debtor(s).




          NOTICE OF SECOND HOME LOAN PAYMENT POSTPONEMENT

               Please take notice that on August 13, 2020 upon request of the Debtor(s), or if

applicable Co-Debtor(s), BANK OF AMERICA, N.A. agreed to postpone the monthly payment

amount for the home loan ending in 0010 secured by property at 10399 N W 128 TERRACE

HIALEAH GARDENS FL 33018 (the “Home Loan”) for an additional three (3) months (the

“Second Postponement Period”). The Second Postponement Period starts with August 1, 2020

and will continue until October 31, 2020. The postponed payment amounts may be added to the

end of the term of the Home Loan and are not being waived or forgiven. Additionally, interest

will, to the extent permitted by law (including any confirmed bankruptcy plan), continue to

accrue during this time period. At the end of the Second Postponement Period, the regular

payment schedule provided for under the Home Loan (or if applicable the Debtor(s) confirmed

bankruptcy plan) will resume without further notice, and the Second Postponement Period will

terminate. Should the Debtor(s), or if applicable Co-Debtor(s), wish to do so, Debtor(s), or if

applicable Co-Debtor(s), may, prior to expiration of the Second Postponement Period, request to

be evaluated for available options, including long-term assistance options, by contacting Bank of

America, N.A. at: 1-800-669-6650. Further, BANK OF AMERICA, N.A. may contact

Debtor(s), or if applicable Co-Debtor(s), after expiration of the Second Postponement Period to


                                                1
               Case 20-11487-RAM         Doc 61      Filed 08/24/20     Page 2 of 3




ensure that any potential request to be evaluated for available options, including long-term

assistance options, is considered.

               To the extent a payment is made on the Home Loan during the Second

Postponement Period, the funds will be applied to the Home Loan according to the terms of the

Home Loan contract, but will not extend the Second Postponement Period, and the acceptance of

such funds by BANK OF AMERICA, N.A. should not be construed as a waiver of BANK OF

AMERICA, N.A.’s rights under the Home Loan, applicable bankruptcy law, or applicable non-

bankruptcy law. BANK OF AMERICA, N.A. expects that, to the extent necessary, the Debtor(s)

will also promptly take any required actions with the Court to effectuate the terms of the

payment postponement described in this Notice.

               Please take further notice that if the Debtor(s), or if applicable Co-Debtor(s), pays

property taxes and insurance on their own under the terms of the Home Loan, the Debtor(s), or if

applicable Co-Debtor(s), should continue to pay those obligations when they come due or as

otherwise required by any applicable bankruptcy plan. If the amounts are not paid, BANK OF

AMERICA, N.A. may, in order to insure that its collateral is adequately protected, and subject to

any applicable bankruptcy plan, pay those obligations on the Debtor(s)’, or if applicable Co-

Debtor(s)’, behalf and establish an escrow account for payments going forward. If this occurs,

BANK OF AMERICA, N.A. will notify the Debtor(s), or if applicable Co-Debtor(s), of the

change and file a payment change notice with this Court as required.

               If the Debtor(s), or if applicable Co-Debtor(s), pays property taxes and insurance

obligations through an escrow account established under the terms of the Home Loan, BANK

OF AMERICA, N.A. will continue to pay those obligations when they come due during the

Second Postponement Period. Any shortage that may occur as a result of the payment



                                                 2
              Case 20-11487-RAM            Doc 61   Filed 08/24/20     Page 3 of 3




postponement will be captured in the next annual analysis. Debtor(s), or if applicable Co-

Debtor(s), may continue to make deposits to the escrow account during the Second

Postponement Period to prevent a subsequent escrow shortage, but the Debtor(s), or if applicable

Co-Debtor(s), is not obligated to do so.

               Finally, please note that during the Second Postponement Period the Debtor(s), or

if applicable Co-Debtor(s), monthly Home Loan statements may reflect the payment amounts

postponed as past due balances. To the extent that occurs, the Debtor(s), or if applicable Co-

Debtor(s), should disregard that portion of the Home Loan statement.

               Nothing under this Notice should be construed as a waiver of BANK OF

AMERICA, N.A.’s rights under the Home Loan, applicable bankruptcy law, or applicable

non-bankruptcy law.




                                      /s/ Elliott Myers              Date: August 24, 2020
                                      Elliott Myers
                                      Assistant Vice President
                                      Bank of America, N.A.




                                                3
